Citation Nr: 0720534	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE


Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on February 4, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The veteran served on active duty from November 1979 to March 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Bay Pines, 
Florida.

The appeal is REMANDED to the RO via the Veterans Health 
Administration (VHA), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that a VA treatment record 
dated February 6, 2004, was considered by the VAMC.  This 
evidence is not included the claims folder.  As part of VA's 
duty to assist obligation, VA has a duty to obtain all 
pertinent evidence in the possession of a Federal agency or 
department.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. § 3.159(c)(2) (2006).  The 
February 6, 2004, treatment record should be obtained and 
associated with the claims folder

Computer records reflect that service connection for 
traumatic arthritis has been granted.  However, such records 
do no identify the joint of joints.

Accordingly, the case is REMANDED for the following actions:

1.  The February 6, 2004, VA treatment 
report (or report of contact) should be 
obtained and associated with the claims 
folder.

2.  A copy of the veteran's formal rating 
decision should be associated with the 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



